Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 16, 2022 has been entered. Claims 1-9 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 4, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (U.S Patent No. 4,615,667).
Regarding claims 1-2, Roy discloses that, as illustrated in Figs. 15, 15A, 15B, 18 and 18A, an injection blow molding system comprising:
a core pin (Fig. 15A, item 108) including a poppet (Fig. 15A, item 109);
a neck ring (Fig. 15, item 103); and
a blow mold (Fig. 18, item 117; the mold being a split mold (col. 18, lines 1-2) (related to claim 2));
wherein the poppet may be disposed in a retracted configuration (as shown in Fig. 15A) and an extended configuration (as shown in Fig. 18A); and the injection blow molding system is configured to form a preform (Fig. 15A, item 102) on the core pin and to blow mold the preform on the core pin into a container (as shown in Fig. 18A), a gas is controllably provided via the poppet to mold the preform in the blow mold (col. 18, lines 7-33); the blow mold is configured to retract after the container is formed; and the neck ring facilitates retraction of the container from the blow mold (as shown in Fig. 22). 
Regarding claim 4, Roy discloses that, as illustrated in Fig. 15, in the injection blow molding system the neck ring (Fig. 15, item 103) is configured to form a finish for the preform (Fig. 15, item 102) during an injection phase (as shown in Fig. 15). 
Regarding claims 7-9, Roy discloses that, as illustrated in Fig. 3, the nose 27 and the central cylindrical portion are integrally formed of the copper alloy and have a spiral cooling channel 28 formed therein (col. 7, lines 44-47) and the cooling circuit (the spiral cooling channel 28) extends along a portion of the core pin in proximity to the poppet (Fig. 3, item 30). As illustrated in Fig. 11, Roy discloses that, water is used to control temperature of both the injection mold 52 and the blow mold 53 (col. 9, lines 10-13). Thus, Roy discloses that, the core pin includes a cooling water circuit, the cooling water circuit is at least partially configured in a spiral arrangement around a longitudinal length of the core pin and the cooling water circuit extends along a portion of the core pin in proximity to the poppet.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S Patent No. 4,615,667) as applied to claim 1 above.
Regarding claim 3, Roy discloses that, as illustrated in Fig. 18, the mold ((Fig. 18, item 117) is a split mold (col. 18, lines 1-2). However, Roy does not disclose the blow mold comprises a monolithic mold.
Roy discloses the claimed invention except for integrating the split mold into a single mold.  It would have been obvious to one of ordinary skill in the art at the time the invention to Roy, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (See MPEP 2144.04 V B (Making Integral)). One would have been motivated to integrate the split mold into one single mold in order to impart an alternative design option of the blow mold.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S Patent No. 4,615,667) as applied to claim 1 above, further in view of Derrien et al. (US 2017/0021550).
Regarding claims 5-6, Roy discloses the neck ring (Fig. 15, item 103). However, Roy does not disclose that the neck ring includes a molding surface configured to form a shoulder of a container blown and formed from the preform. 
In the same field of endeavor, producing containers, Derrien discloses that, as illustrated in Figs. 1-2, the parison 3 (preform) and then the container 2 formed from the former rest on an upper surface 10 of the mold 4 by means of a collar 11 of the parison 3 ([0038], lines 1-3). This upper surface of the mold 10 is playing a function of the neck ring. Thus, Derrien discloses that, the neck ring includes a molding surface configured to form a shoulder of a container (Fig. 2, item 2) blown and formed from the preform (Fig. 1, item 3). The claimed neck ring including a molding surface configured to form a shoulder (i.e., a portion of the container during the blow molding of the preform (related to claim 6)) of a container blown and formed from the preform in that the substitution of one known element for another is prima facie obvious if it yields predictable results to one of ordinary skill in the art. In this case, one having ordinary skill in the art would have found it prima facie obvious to have utilized the neck ring of Derrien in the method of Roy in order to form a desired container, mouth or shoulder shape or configuration.
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered, but they are not persuasive. 
As an initial matter, it is noted that applicant’s arguments do not appear to be commensurate in scope with the language set forth in the claims.  There is nothing in the claims that excludes a requirement of splitting the mold as argued.  The blow mold of Roy is “configured to retract after the container is formed” (e.g. platen (43) moves along supports (44)) under a reasonable interpretation and the neck ring “facilitates” retraction (e.g. elements (127) are movable by pistons (129) and are located on supports 44 as well).  The arguments do not clearly address or explain why splitting of the mold is excluded as argued. Additionally, claim 2 makes it clear that the mold can comprise two halves.  
In response to applicant’s arguments in claim 1 that 102 rejection based on Roy is improper and with reference to Roy, persons skilled in the art would appreciate that the blow mold would have to be spilt vertically along the Z axis in order to be able to remove the container form the blow mold, it is not persuasive. As illustrated in Fig. 22, the mold half 130 are split horizontally for removing the container formed.
Regarding arguments in claims 3 and 5-6 that Roy does not disclose the blow mold comprising a monolithic mold and the combination of Roy and Derrien fails to teach all of the recited elements/limitations and, moreover, such a combination of select teachings is improper, it is not persuasive. Roy is well addressing the split mold in the teachings of U.S Patent No. 4,615,667 (as shown in Fig. 18 or 22 (for example); col. 18, lines 1-2). As a whole of the invention by Roy, if a need is required to utilize a monolithic mold, for one of ordinary skilled in the art the simple approach is to integrate the split mold half into one body. 
Roy discloses the claimed invention except for integrating two mold halves into one single mold.  It would have been obvious to one of ordinary skill in the art at the time the invention to Roy, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V B (Making Integral)). One would have been motivated to make a single mold in order to simply the structure of the mold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742